Title: To George Washington from Major General Thomas Mifflin, 27 July 1777
From: Mifflin, Thomas
To: Washington, George

 

My dear General
Philadelphia Sunday Morning 9 OClock [27 July 1777]

A Gentleman well known in this City is this Minute come to Town from little Egg Harbour. He declares he saw Seventy Sail of Vessels at 4 OClock Yesterday Afternoon pass by little Egg Harbour toward Cape May. I enclos’d to you a Letter from Doctor McGinnis to Colonel Bradford on the same Subject. The Destination of General Howe cannot now be mistaken as Egg Harbour or but a few Hours Sailing from our Capes. I have the Honour to be Your Excellency most Obt Hle St

Tho. Mifflin

